












BANTA CORPORATION


EXECUTIVE DEFERRED COMPENSATION PLAN "B"






EFFECTIVE AUGUST 1, 2001

















WORKING COPY REFLECTING 2004 AMENDMENTS

--------------------------------------------------------------------------------


TABLE OF CONTENTS

              Page
   
Section 1.   Purpose:       1    
Section 2.   Definitions:       1    2 .1 "Accrued Benefit"    1    2 .2 "Active
Participant"    1    2 .3 "Beneficiary"    1    2 .4 "Board"    1    2 .5
"CEO"    2    2 .6 "College Education Account"    2    2 .7 "Committee"    2  
 2 .8 "Compensation"    2    2 .9 "Deferred Compensation Account"    2    2 .10
"Dependent Subaccount"    2    2 .11 "Employee"    3    2 .12 "Employer"    3  
 2 .13 "Participant"    3    2 .14 "Participating Employer"    3    2 .15
"Plan"    3    2 .16 "Plan Year"    4    2 .17 "Qualifying Distribution Event"  
 4    2 .18 "Salary Deferral Agreement"    4    2 .19 "Salary Deferral
Credits"    4    2 .20 "Service"    4    
Section 3.   Salary Deferral Credits:     4    3 .1 Election:    4    3 .2
Timing of Credit:    5    3 .3 Manner of Election:    5    3 .4 Changes in
Election:    5    3 .5 Additional Rules:    6    
Section 4.   Qualifying Distribution Events:     6    4 .1 Death of a
Participant:    6    4 .2 Termination of Service:    6    
Section 5.   In-Service Withdrawals:     6    5 .1 College Education
Withdrawals:    6    5 .2 Transfers:    7    
Section 6.   Qualifying Distribution Events Payment Options:     8    6 .1
Payment Options:    8    6 .2 Changes in Election:    8    
Section 7.   Vesting:     9    
Section 8.   Account; Deemed Investment; Adjustment of Accounts:     9    8 .1
Account:    9    8 .2 Deemed Investments:    9    8 .3 Adjustments to Deferred
Compensation Accounts:    9    
Section 9.   Administration by Committee:     10    9 .1 Membership of
Committee:    10    9 .2 Committee officers; Subcommittee:    10    9 .3
Committee meetings:    10    9 .4 Transaction of business:    11    9 .5
Committee records:    11    9 .6 Establishment of rules:    11    9 .7 Conflicts
of interest:    11    9 .8 Correction of errors:    11    9 .9 Authority to
interpret Plan:    12    9 .10 Third party advisors:    12    9 .11 Compensation
of members:    12    9 .12 Expense reimbursement:    12    9 .13
Indemnification:    12    
Section 10.   Contractual Liability:     13    10 .1 Contractual Liability:  
 13    
Section 11.   Allocation of Responsibilities:     13    11 .1 Board:    13    11
.2 Committee:    14    
Section 12.  
Benefits Not Assignable; Facility of Payments:     14    12 .1 Benefits not
assignable:    14    12 .2 Payments to minors and others:    14    
Section 13.   Beneficiary:     15    
Section 14.   Amendment and Termination of Plan:     15    
Section 15.   Communication to Participants:     16    
Section 16.   Claims Procedure:     16    16 .1 Filing of a claim for
benefits:    16    16 .2 Notification to claimant of decision:    16    16 .3
Procedure for review:    17    16 .4 Decision on review:    17    16 .5 Action
by authorized representative of claimant:    17    
Section 17.   Miscellaneous Provisions:     18    17 .1 Set off:    18    17 .2
Notices:    18    17 .3 Lost distributees:    18    17 .4 Reliance on data:  
 19    17 .5 Receipt and release for payments:    19    17 .6 Headings:    19  
 17 .7 Continuation of employment:    19    17 .8 Merger or consolidation:    19
   17 .9 Construction:    20  

--------------------------------------------------------------------------------


BANTA CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN "B"

        Section 1.      Purpose:

        The Employer has adopted the Plan set forth herein to provide a means by
which certain management employees may elect to defer receipt of current
compensation in order to provide retirement on behalf of such employees. The
Plan is not intended to be a tax-qualified retirement plan under Section 401(a)
of the Internal Revenue Code. The Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation benefits
for a select group of management or highly compensated employees under
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974.

         Section 2.      Definitions:

        As used in the Plan, including this Section 2, references to one gender
shall include the other and, unless otherwise indicated by the context:

        2.1      “Accrued Benefit” shall mean, with respect to each Participant,
the balance credited to his Deferred Compensation Account and his College
Education Account.

        2.2      “Active Participant” shall mean, with respect to any day or
date, a Participant who is in Service on such day or date; provided, that a
Participant who is in Service shall cease to be an Active Participant
immediately upon a determination by the Committee that the Participant has
ceased to be an Employee.

        2.3      “Beneficiary” shall mean the person, persons, entity or
entities designated or determined pursuant to the provisions of Section 13 of
the Plan.

        2.4      "Board"  shall mean the Compensation Committee of the Board of
Directors of Banta Corporation.

1

--------------------------------------------------------------------------------

        2.5      "CEO"  shall mean the Chief Executive Officer of Banta
Corporation.

        2.6      “College Education Account” shall mean the separate account to
be kept for each Participant and to be divided into one or more Dependent
Subaccounts, as described in Section 5.1.

        2.7      "Committee"  shall mean the administrative committee provided
for in Section 9.

        2.8      “Compensation” shall mean all of a Participant’s compensation
received as an Employee reportable in box 1, Wages, Tips and other Compensation,
on Form W-2 which is derived from base salary, any short-term incentive payments
under the Banta Corporation Short-Term Incentive Plan or any successor thereto,
and effective for service performed after December 31, 2004, any long-term cash
incentive payments under the Banta Corporation Economic Profit (EP) Long-Term
Incentive Compensation Plan or any successor thereto. Notwithstanding the
foregoing, Compensation shall include Salary Deferral Credits under this Plan
and amounts contributed by the Participant pursuant to a Salary Deferral
Agreement to another employee benefit plan of the Employer which are not
includible in the gross income of the Employee under Section 125, 132(f) or
402(e)(3) of the Internal Revenue Code.

        2.9      “Deferred Compensation Account” shall mean the separate account
to be kept for each Participant, as described in Sections 3 and 8 and credited
with Salary Deferral Credits.

        2.10      “Dependent Subaccount” shall mean each separate subaccount, if
any, to be kept for each Participant as part of his College Education Account,
as described in Section 5.1 and credited with Salary Deferral Credits.

2

--------------------------------------------------------------------------------

        2.11      “Employee” shall mean an individual in the Service of the
Employer if the relationship between the individual and the Employer is the
legal relationship of employer and employee and if the individual is a highly
compensated or management employee of the Employer. An individual shall cease to
be an Employee upon the first to occur of the following: (i) the Employee’s
termination of Service; or (ii) a determination by the Committee that the
Employee no longer meets the eligibility requirements for participation in the
Plan.

        2.12      “Employer” shall mean Banta Corporation and any Participating
Employer. All references herein to the Employer shall be applied separately to
each such Employer as if the Plan were solely the Plan of that Employer.

        2.13      “Participant” shall mean with respect to any Plan Year an
Employee who has been designated by the CEO as a Participant and who has entered
the Plan or who has an Accrued Benefit under the Plan. An Employee designated by
the CEO as a Participant who has not otherwise entered the Plan shall enter the
Plan and become a Participant as of the date determined by the CEO. A
Participant who separates from Service with the Employer and who later returns
to Service will not be eligible to defer Compensation under the Plan except upon
satisfaction of such terms and conditions as the CEO shall establish upon the
Participant’s return to Service, whether or not the Participant shall have an
Accrued Benefit remaining under the Plan on the date of his return to Service.

        2.14      “Participating Employer” shall mean any trade or business
(whether or not incorporated) affiliated with Banta Corporation which employs a
Participant as designated by the CEO.

        2.15      “Plan” shall mean the Banta Corporation Executive Deferred
Compensation Plan “B”, as herein set out or as duly amended.

3

--------------------------------------------------------------------------------

        2.16      “Plan Year” shall mean the twelve-month period ending on the
last day of December and each anniversary thereof.

        2.17      "Qualifying Distribution Event"  shall mean the Participant's
termination of Service for any reason.

        2.18      “Salary Deferral Agreement” shall mean a written agreement
entered into between a Participant and the Employer pursuant to the provisions
of Section 3.

        2.19      “Salary Deferral Credits” shall mean the amounts credited to
the Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 3.

        2.20      "Service"  shall mean employment by the Employer.

         Section 3.      Salary Deferral Credits:

        3.1      Election:   Each Active Participant may elect, by entering into
a Salary Deferral Agreement, to reduce his Compensation as specified in the
Salary Deferral Agreement. The Active Participant may elect to defer base salary
and/or annual short-term incentive bonus and/or annual long-term bonus to be
earned for such year, but in no event more than an aggregate of 35% of his
Compensation for such year. Notwithstanding the preceding sentence, in the event
that an Active Participant receives an in-service withdrawal pursuant to Section
5, the 35% annual limitation for future years shall be increased to a maximum of
50% of his Compensation until such time as the Active Participant makes new
Salary Deferral Credits in excess of 35% of his Compensation which equal the
amount of his in-service distributions. In the event that the Participant is
also deferring pay during the Plan Year pursuant to the Banta Corporation 1988
Deferred Compensation Plan for Key Employees, such deferrals shall reduce the
applicable limit hereunder for such Plan Year. The amount of the Participant’s
Salary Deferral Credit shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 8.

4

--------------------------------------------------------------------------------

        3.2      Timing of Credit:  On each payroll date, the Employer shall
credit to the Participant’s Deferred Compensation Account an amount equal to the
total Salary Deferral Credit for such period.

        3.3      Manner of Election:   An election pursuant to Section 3.1 shall
be made by the Participant by executing and delivering a Salary Deferral
Agreement to the Committee. The Salary Deferral Agreement shall become effective
with respect to such Participant as of the first full payroll period commencing
on or immediately following the January 1 which occurs after the date such
Salary Deferral Agreement is received by the Committee; provided, that a
Participant who first becomes a Participant in the Plan during a Plan Year may
enter into a Salary Deferral Agreement with respect to base salary to be
effective as of the first payroll period next following the date he enters the
Plan. A Participant’s election shall continue in effect, unless earlier modified
by the Participant, until the Service of the Participant is terminated, or, if
earlier, until the Participant ceases to be an Active Participant under the
Plan.

        3.4      Changes in Election:   A Participant may unilaterally modify a
Salary Deferral Agreement (either to increase or decrease the portion of his
future Compensation which is subject to salary deferral within the percentage
limits set forth in Section 3.1) by providing a written modification of the
Salary Deferral Agreement to the Employer. The modification shall become
effective as of the first full payroll period commencing on or immediately
following the January 1 which occurs after the date such written modification is
received by the Committee. The Participant may terminate the Salary Deferral
Agreement with respect to base salary as of the first full payroll period after
the date written notice of the termination is received by the Committee.

5

--------------------------------------------------------------------------------

        3.5      Additional Rules:  The Committee may from time to time
establish policies or rules governing the manner in which Salary Deferral
Credits may be made.

         Section 4.      Qualifying Distribution Events:

        4.1      Death of a Participant:   If a Participant dies while in
Service, the Employer shall pay the Accrued Benefit to the Participant’s
Beneficiary. Payment of such benefit shall be made by the Employer pursuant to
Section 6. If a Participant dies following his termination of Service for any
reason and before all payments to him under the Plan have been made, the payment
of the balance of the Participant’s Accrued Benefit shall be continued in
accordance with Section 6, but to the Participant’s Beneficiary rather than to
the Participant.

        4.2      Termination of Service:   If the Service of a Participant with
the Employer shall be terminated for any reason other than death, his Accrued
Benefit shall be paid to him by the Employer as provided in Section 6.

         Section 5.      In-Service Withdrawals:

        5.1      College Education Withdrawals:   A Participant may elect in the
Salary Deferral Agreement for a designated percentage or dollar amount of the
Salary Deferral Credits to be credited to a College Education Account to be used
to fund the college education of the Participant’s Eligible Dependent or
Eligible Dependents. For purposes of this section, “Eligible Dependent” shall
mean any child (including any legally adopted child) of a Participant who has
not attained age 18 and whom the Participant designates as an Eligible Dependent
in his Salary Deferral Agreement; provided, however, that the Committee in its
discretion may approve the designation of an individual other than the child of
a Participant as an Eligible Dependent. The College Education Account shall be
divided into Dependent Subaccounts for each of the Participant’s Eligible
Dependents, and the Participant may designate in the Salary Deferral Agreement
the percentage or dollar amount of each Salary Deferral Credit to be credited to
each Dependent Subaccount. In the absence of a clear designation, all credits
made to the College Education Subaccount shall be equally allocated to each
Dependent Subaccount. As soon as practicable after an Eligible Dependent of the
Participant attains age 18, the Employer shall pay to the Participant the
balance in the Dependent Subaccount with respect to such Eligible Dependent in
annual installments over a period of four years. The following special
provisions shall apply with respect to the Dependent Subaccounts:

6

--------------------------------------------------------------------------------

          5.1.1     The Dependent Subaccounts shall be established, adjusted for
payments, credited with Salary Deferral Credits and credited or debited for
deemed investment gains or losses in the same manner and at the same time as
such adjustments are made to the Deferred Compensation Account under Section 8
and in accordance with the rules and elections in effect under Section 8.


          5.1.2     Notwithstanding any provision in this Section 5 to the
contrary, if Participant incurs a Qualifying Distribution Event prior to the
date on which the entire balance of his College Education Account has been
distributed to him, then the balance in the College Education Account on the
date of the Qualifying Distribution Event shall be combined with the
Participant’s Deferred Compensation Account and distributed to him in the same
manner and at the same time as his Deferred Compensation Account is distributed
to him under Section 6 and in accordance with the rules and elections in effect
under Section 6.


        5.2      Transfers:   By advance written election, part or all of the
amounts in the Participant’s Deferred Compensation Account can be transferred to
one or more of the Participant’s College Education Accounts, part or all of the
amounts in one or more of the Participant’s College Education Accounts can be
transferred to the Participant’s Deferred Compensation Account, or part or all
of the amounts in one or more of the Participant’s College Education Accounts
can be transferred to one or more of the Participant’s other College Education
Accounts. The election shall be implemented only as of the third January 1
following the date such written election is received by the Committee.

7

--------------------------------------------------------------------------------

         Section 6.      Qualifying Distribution Events Payment Options:

        6.1      Payment Options:   Any benefit payable under the Plan may be
made to the Participant or his Beneficiary (as applicable) in any of the
following payment forms, as selected by the Participant:

          (i)     A lump sum in cash as soon as practicable following the date
Participant’s Service terminates for any reason; or


          (ii)     Approximately equal annual installments over a term certain
as elected by the Participant not to exceed ten years. Payment of the benefit
shall commence as of the first business day of the calendar quarter following
the date Participant’s Service terminates for any reason.


The payment of each subsequent annual installment shall be made on the
anniversary of the commencement date of the installment payments in this
subsection (ii). The amount of the annual installment shall be determined by
dividing the balance in the Deferred Compensation Account on each such date
(following adjustment on such date pursuant to Section 8.3 of the Plan) by the
number of annual installments remaining to be paid hereunder; provided that the
last annual installment due under the Plan shall be the entire amount credited
to the Participant’s account on the date of payment.

        6.2      Changes in Election:   Upon a Participant’s entry into the
Plan, the Participant shall elect among the payment options the method under
which his Accrued Benefit will be distributed; provided, however, that the
Participant may change the method of payment by filing a written election with
the Committee at least two years prior to the date the Participant’s Service
terminates. Any election to change the payment method which is filed less than
two years prior to the date the Participant’s Service terminates shall be
invalid and the prior valid election shall apply.

8

--------------------------------------------------------------------------------

         Section 7.      Vesting:

        A Participant shall be fully vested (that is, nonforfeitable) in his
Deferred Compensation Account.

         Section 8.      Account; Deemed Investment; Adjustment of Accounts:

        8.1      Account:  The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant.
Such account shall be adjusted pursuant to the provisions of Section 8.3.

        8.2      Deemed Investments:   The Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made by the
Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

        8.3      Adjustments to Deferred Compensation Accounts:   With respect
to each Participant who has a Deferred Compensation Account under the Plan, the
amount credited to such account shall be adjusted by the following debits and
credits, at the times and in the order stated:

          8.3.1    The Deferred Compensation Account shall be debited each
business day with the total amount of any payments made from such account to him
or for his benefit and with the amounts transferred from such account to a
College Education Account since the last preceding business day.


9

--------------------------------------------------------------------------------

          8.3.2    The Deferred Compensation Account shall be credited on each
payroll date with any Salary Deferral Credits to such account for such date or
on the transfer date with any transfers from a College Education Account to such
account.


          8.3.3    The Deferred Compensation Account shall be credited or
debited on each day securities are traded on a national stock exchange with the
amount of deemed investment gain or loss resulting from the performance of the
investment funds elected by the Participant in accordance with Section 8.2. The
amount of such deemed investment gain or loss shall be determined by the
Committee and such determination shall be final and conclusive upon all
concerned.


         Section 9.      Administration by Committee:

        9.1      Membership of Committee:   The Committee shall consist of at
least four individuals who shall be appointed by the Board to serve at the
pleasure of the Board. Any member of the Committee may resign, and his
successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.

        9.2      Committee officers; Subcommittee:   The members of the
Committee shall elect a Chairman and may elect an acting Chairman. They shall
also elect a Secretary and may elect an acting Secretary, either of whom may be
but need not be a member of the Committee. The Committee may appoint from its
membership such subcommittees with such powers as the Committee shall determine,
and may authorize one or more of its members or any agent to execute or deliver
any instruments or to make any payment on behalf of the Committee.

        9.3      Committee meetings:   The Committee shall hold such meetings
upon such notice, at such places and at such intervals as it may from time to
time determine. Notice of meetings shall not be required if notice is waived in
writing by all the members of the Committee at the time in office, or if all
such members are present at the meeting.

10

--------------------------------------------------------------------------------

        9.4      Transaction of business:   A majority of the members of the
Committee at the time in office shall constitute a quorum for the transaction of
business. All resolutions or other actions taken by the Committee at any meeting
shall be by vote of a majority of those present at any such meeting and entitled
to vote. Resolutions may be adopted or other action taken without a meeting upon
written consent thereto signed by all of the members of the Committee.

        9.5      Committee records:   The Committee shall maintain full and
complete records of its deliberations and decisions. The minutes of its
proceedings shall be conclusive proof of the facts of the operation of the Plan.

        9.6      Establishment of rules:   Subject to the limitations of the
Plan, the Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

        9.7      Conflicts of interest:   No individual member of the Committee
shall have any right to vote or decide upon any matter relating solely to
himself or to any of his rights or benefits under the Plan (except that such
member may sign unanimous written consent to resolutions adopted or other action
taken without a meeting), except relating to the terms of his Salary Deferral
Agreement.

        9.8      Correction of errors:   The Committee may correct errors and,
so far as practicable, may adjust any benefit or credit or payment accordingly.
The Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

11

--------------------------------------------------------------------------------

        9.9      Authority to interpret Plan:   Subject to the claims procedure
set forth in Section 16, the Committee shall have the duty and discretionary
authority to interpret and construe the provisions of the Plan and to decide any
dispute which may arise regarding the rights of Participants hereunder,
including the discretionary authority to construe the Plan and to make
determinations as to eligibility and benefits under the Plan. Determinations by
the Committee shall apply uniformly to all persons similarly situated and shall
be binding and conclusive upon all interested persons.

        9.10      Third party advisors:   The Committee may engage an attorney,
accountant, actuary or any other technical advisor on matters regarding the
operation of the Plan and to perform such other duties as shall be required in
connection therewith, and may employ such clerical and related personnel as the
Committee shall deem requisite or desirable in carrying out the provisions of
the Plan. The Committee shall from time to time, but no less frequently than
annually, review the financial condition of the Plan and determine the financial
and liquidity needs of the Plan. The Committee shall communicate such needs to
the Employer so that its policies may be appropriately coordinated to meet such
needs.

        9.11      Compensation of members:   No fee or compensation shall be
paid to any member of the Committee for his Service as such.

        9.12      Expense reimbursement:   The Committee shall be entitled to
reimbursement by the Employer for its reasonable expenses properly and actually
incurred in the performance of its duties in the administration of the Plan.

        9.13      Indemnification:   No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and the Employer shall indemnify and hold harmless, directly
from its own assets (including the proceeds of any insurance policy the premiums
for which are paid from the Employer’s own assets), each member of the Committee
and each other officer, employee, or director of the Employer to whom any duty
or power relating to the administration or interpretation of the Plan may be
delegated or allocated, against any unreimbursed or uninsured cost or expense
(including any sum paid in settlement of a claim with the prior written approval
of the Board) arising out of any act or omission to act in connection with the
Plan unless arising out of such person’s own fraud, bad faith, willful
misconduct or gross negligence.

12

--------------------------------------------------------------------------------

         Section 10.      Contractual Liability:

        10.1      Contractual Liability:   The obligation of the Employer to
make payments hereunder shall constitute a contractual liability of the Employer
to the Participant. Such payments shall be made from the general funds of the
Employer, and the Employer shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Participant shall not have any interest in any
particular assets of the Employer by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Employer,
such right shall be no greater than the right of an unsecured creditor of the
Employer.

         Section 11.      Allocation of Responsibilities:

        The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

        11.1      Board:

          (i)    To amend the Plan;


          (ii)    To appoint and remove members of the Committee; and


          (iii)    To terminate the Plan.


13

--------------------------------------------------------------------------------

        11.2      Committee:

          (i)   To designate Participants;


          (ii)   To interpret the provisions of the Plan and to determine the
rights of the Participants under the Plan, except to the extent otherwise
provided in Section 16 relating to claims procedure;


          (iii)   To administer the Plan in accordance with its terms, except to
the extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;


          (iv)   To account for the Accrued Benefits of Participants;


          (v)   To direct the Employer in the payment of benefits;


          (vi)   To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and


          (vii)   To administer the claims procedure to the extent provided in
Section 16.


         Section 12.      Benefits Not Assignable; Facility of Payments:

        12.1      Benefits not assignable:   No portion of any benefit credited
or paid under the Plan with respect to any Participant shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void, nor shall
any portion of such benefit be in any manner payable to any assignee, receiver
or any one trustee, or be liable for his debts, contracts, liabilities,
engagements or torts.

        12.2      Payments to minors and others:   If any individual entitled to
receive a payment under the Plan shall be physically, mentally or legally
incapable of receiving or acknowledging receipt of such payment, the Committee,
upon the receipt of satisfactory evidence of his incapacity and satisfactory
evidence that another person or institution is maintaining him and that no
guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

14

--------------------------------------------------------------------------------

         Section 13.      Beneficiary

        The Participant’s beneficiary shall be the person or persons designated
by the Participant on the beneficiary designation form provided by and filed
with the Committee or its designee. If the Participant does not designate a
beneficiary, the beneficiary shall be his surviving spouse. If the Participant
does not designate a beneficiary and has no surviving spouse, the beneficiary
shall be the Participant’s estate. The designation of a beneficiary may be
changed or revoked only by filing a new beneficiary designation form with the
Committee or its designee. If a beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had died prior to the Participant.

         Section 14.      Amendment and Termination of Plan:

        The Board may amend any provision of the Plan or terminate the Plan at
any time; provided, that in no event shall such amendment or termination reduce
any Participant’s Accrued Benefit as of the date of such amendment or
termination, nor shall any such amendment affect the terms of the Plan relating
to the payment of such Accrued Benefit. In the event of termination of the Plan,
any remaining Accrued Benefits shall be paid in a lump sum.

15

--------------------------------------------------------------------------------

         Section 15.      Communication to Participants:

        The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

         Section 16.      Claims Procedure:

        The following claims procedure shall apply with respect to the Plan:

        16.1      Filing of a claim for benefits:   If a Participant or
beneficiary (the “claimant”) believes that he is entitled to benefits under the
Plan which are not being paid to him or which are not being accrued for his
benefit, he shall file a written claim therefor with the Committee.

        16.2      Notification to claimant of decision:   Within 90 days after
receipt of a claim by the Committee (or within 180 days if special circumstances
require an extension of time), the Committee shall notify the claimant of his
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, there shall be furnished to the claimant prior
to expiration of the initial 90-day period written notice of the extension,
which notice shall set forth the special circumstances and the date by which the
decision shall be furnished. If such claim shall be wholly or partially denied,
notice thereof shall be in writing and worded in a manner calculated to be
understood by the claimant, and shall set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Plan on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial. If the Committee fails to
notify the claimant of the decision in timely manner, the claim shall be deemed
denied as of the close of the initial 90-day period (or the close of the
extension period, if applicable).

16

--------------------------------------------------------------------------------

        16.3      Procedure for review:   Within 60 days following receipt by
the claimant of notice denying his claim, in whole or in part, or, if such
notice shall not be given, within 60 days following the latest date on which
such notice could have been timely given, the claimant shall appeal denial of
the claim by filing a written application for review with the Committee.
Following such request for review, the Committee shall fully and fairly review
the decision denying the claim. Prior to the decision of the Committee, the
claimant shall be given an opportunity to review pertinent documents and to
submit issues and comments in writing.

        16.4      Decision on review:   The decision on review of a claim denied
in whole or in part by the Committee shall be made in the following manner:

          16.4.1  Within 60 days following receipt by the Committee of the
request for review (or within 120 days if special circumstances require an
extension of time), the Committee shall notify the claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. If the
decision on review is not furnished in a timely manner, the claim shall be
deemed denied as of the close of the initial 60-day period (or the close of the
extension period, if applicable).


          16.4.2  With respect to a claim that is denied in whole or in part,
the decision on review shall set forth specific reasons for the decision, shall
be written in a manner calculated to be understood by the claimant, and shall
cite specific references to the pertinent Plan provisions on which the decision
is based.


          16.4.3   The decision of the Committee shall be final and conclusive.


        16.5      Action by authorized representative of claimant:   All actions
set forth in this Section 16 to be taken by the claimant may likewise be taken
by a representative of the claimant duly authorized by him to act in his behalf
on such matters. The Committee may require such evidence as either may
reasonably deem necessary or advisable of the authority to act of any such
representative.

17

--------------------------------------------------------------------------------

         Section 17.      Miscellaneous Provisions:

        17.1      Set off:   Notwithstanding any other provision of this Plan,
the Employer may reduce the amount of any payment otherwise payable to or on
behalf of a Participant hereunder by the amount of any loan, cash advance,
extension of credit or other obligation of the Participant to the Employer that
is then due and payable, and the Participant shall be deemed to have consented
to such reduction.

        17.2      Notices:   Each Participant who is not in Service and each
beneficiary shall be responsible for furnishing the Committee or its designee
with his current address for the mailing of notices and benefit payments. Any
notice required or permitted to be given to such Participant or beneficiary
shall be deemed given if directed to such address and mailed by regular United
States mail, first class, postage prepaid. If any check mailed to such address
is returned as undeliverable to the addressee, mailing of checks will be
suspended until the Participant or beneficiary furnishes the proper address.
This provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

        17.3      Lost distributees:   A benefit shall be deemed forfeited if
the Committee is unable to locate the Participant or beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated, without interim interest, if a valid claim is made by or on
behalf of the Participant or beneficiary for all or part of the forfeited
benefit.

18

--------------------------------------------------------------------------------

        17.4      Reliance on data:   The Employer and the Committee shall have
the right to rely on any data provided by the Participant or by any beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or beneficiary.

        17.5      Receipt and release for payments:   Subject to the provisions
of Section 17.1, any payment made from the Plan to or with respect to any
Participant or beneficiary, or pursuant to a disclaimer by a beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

        17.6      Headings:   The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

        17.7      Continuation of employment:   The establishment of the Plan
shall not be construed as conferring any legal or other rights upon any Employee
or any persons for continuation of employment, nor shall it interfere with the
right of the Employer to discharge any Employee or to deal with him without
regard to the effect thereof under the Plan.

        17.8      Merger or consolidation:   No employer-party to the Plan shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the employer-party under the Plan and
upon such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan.

19

--------------------------------------------------------------------------------

        17.9      Construction:   The provisions of the Plan shall be construed
and enforced according to the laws of the State of Wisconsin, except to the
extent that such laws are superseded by the Employee Retirement Income Security
Act of 1974.




20